DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on November 22, 2021.  Claims 2, 6, 7, 14 and 20 have been cancelled.  Claims 21 and 22 have been newly added.  Thus, claims 1, 3-5, 8-13, 15-19, 21 and 22 are pending.  Claims 1, 9 and 17 are independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 9-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent No. CN107487333A by Banvaet et al. (hereinafter “Banvaet”).
Claims 1, 3-5, 9-13 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Banvaet.
With respect to independent claims 1, 9 and 17, Banvaet discloses one or more sensors, configured to receive sensor input from a vicinity of a first vehicle, and to generate sensor data 
one or more processors, configured to detect a second vehicle from the received sensor data (see page 3:  According to one embodiment of the present invention, based on the installed at least one sensor of the host vehicle received data to detect the second vehicle.); 
determine from the sensor data one or more regions of a first type in a vicinity of the second vehicle and one or more regions of a second type in a vicinity of the second vehicle, wherein the one or more regions of the first type are blind spots of the second vehicle (see pages 11-12:  adjustable video camera 410 image capturing boundary so as to change the size of the area captured in each image. As described herein, discussion, dead zone detection system can analyze the image data from the camera 410 to identify the size, position, and type of the vehicle associated with the second vehicle 404. In addition, the blind zone detection system can use image data from the camera 410 to identify the side-view mirror 414 and image (e.g., to determine whether the driver of the second vehicle 404 at the observation side viewing mirror 414 or the eye away from the side-view mirror 414) identifies side-view mirror 414.), 
wherein the one or more processors are further configured to determine from the sensor data a position of a second vehicle relative to the first vehicle (see pages 8-9:  The method determines the position and size of the second vehicle of the second vehicle. blind detecting system based on the size of the second vehicle to estimate associated with a second vehicle of the vehicle class. The method further identifies side-view mirror position on the second vehicle and based on vehicle type and side-view mirror position to detect the second vehicle-related area. The method then determines whether the host vehicle in the blind area of the second vehicle based on the vehicle type and side-view mirror position.); and 
a physical configuration of the second vehicle, and wherein the one or more processors determine the region of the first type and the region of the second type using the position of the 
wherein determining the physical configuration of the second vehicle comprises determining a position of at least one side mirror of the second vehicle relative to another detected element of the second vehicle (see pages 12:  the sensor data comprising radar sensor data, LIDAR sensor data, ultrasonic sensor data of one or more. along with one or more side-view mirror position, method 708 blind detection system identifies on the second vehicle 700 continues. 710, blind detection system and then determining a plurality of area associated with the second vehicle based on vehicle type and side-view mirror position. In some embodiments, the machine learning algorithm based on several times before determining and training the algorithm before determining the plurality of zone associated with the second vehicle.).  
With respect to dependent claims 3 and 11, Banvaet discloses wherein the one or more blind spots are regions in a vicinity of the second vehicle that are not visible from a driver's seat of the second vehicle via any of a front windshield, a rear-view mirror, a left-side-mirror, or a right-side-mirror of the second vehicle (see page 8:  the host vehicle can determine whether it is possible to see the host vehicle driver of the second vehicle,  the area close to the vehicle area cannot be seen as the driver of the vehicle or driver is difficult to see.).  
Banvaet discloses wherein the one or more regions of the second type are regions in a vicinity of the second vehicle that are visible from a driver's seat of the second vehicle via any of a front windshield, a rear-view mirror, a left-side- mirror, or a right-side-mirror of the second vehicle (see page 12: In this case, the blind zone detection system capable of determining a possible driver of the second vehicle can see the host vehicle in the side-view mirror. Because the cameras mounted on the host vehicle can see the face of the driver of the second vehicle it is possible the driver can see the host vehicle in the side-view mirror. because as the host vehicle approaches the vehicle, the driver of the second vehicle may see the host vehicle and detected by the host vehicle, so this case reduces the risk of dead zone of the second vehicle.).  
With respect to dependent claims 5, 13 and 18, Banvaet discloses wherein the one or more processors are further configured to detect from the sensor data a distance of the second vehicle relative to the first vehicle (see page 11:  LIDAR sensor is used for confirming the distance between the host vehicle and the second vehicle.); and 
wherein the one or more processors are configured to control the first vehicle to avoid or reduce a duration of time spent in the one or more regions of the first type using the detected distance (see page 9:  automated driving assistant system 102 may determine the driving operation or driving path to reduce or eliminate the blind area of the other vehicle driving time.).  
With respect to dependent claim 10, Banvaet discloses wherein the one or more regions of the first type are blind spots of the second vehicle (see page 12: If the host vehicle is at (or close to) the second vehicle in the blind area, warning the driver of the host vehicle that is in the 714 area detection system (or close to) a second zone of the vehicle.).  
With respect to dependent claim 15, Banvaet discloses wherein the one or more processors are further configured to determine from the sensor data a position of a second vehicle relative to the first vehicle; and 

With respect to dependent claim 16, Banvaet discloses wherein determining the configuration of the second vehicle comprises at least one of determining a position of at least one side mirror of the second vehicle relative to another detected element of the second vehicle; detecting a make of the second vehicle; detecting a model of the second vehicle; detecting a carriage type of the second vehicle; or any combination thereof (see page 11: the camera 324 can capture the image (e.g., image of the side-view mirror comprising a second vehicle) of determined second vehicle. In some embodiments, the image captured by camera 324 to determine the size, location, orientation and type of the second vehicle. radar sensors 320 and 322 also identifies some second vehicle approaches the host vehicle 302 and the second vehicle. In some embodiments, when the second vehicle close to the host vehicle, using ultrasonic detector to determine the position of the second vehicle. radar sensor capable of detecting the second vehicle far away from the host vehicle. LIDAR sensor is used for confirming the distance between the host vehicle and the second vehicle. a camera and a camera image for determining a second vehicle type, side-view mirror size, position and so on.).  
Banvaet discloses detecting from the sensor data a velocity of the second vehicle relative to the first vehicle; and controlling the first vehicle to avoid or reduce a duration of time spent in the one or more regions of the first type using the detected velocity (see page 13:  if 810 of the second vehicle driver cannot see the host vehicle, it cannot be seen by the driver of the second vehicle blind zone detection system along with 812 warning the driver of the host vehicle, the method continues. In response to the warning, the driver can speed or changing lanes to avoid blind area or driver can improve the speed of the host vehicle to passes through the time needed by the blind is reduced to a minimum. if the automatic driving system to control the host vehicle, then the system can be based on the presence of the blind to adjust speed or driving movement of the host vehicle.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Banvaet in view of U.S. Patent Publication No. 2019/0088138 to Kang.
With respect to dependent claim 8, Banvaet discloses the blind estimator configured to use machine learning to identify dead zone associated with the second vehicle based on the vehicle type and side-view mirror position is the basis of algorithm.  Machine learning module 220 based on actual driving movement of test data and results to learn about vehicle type, vehicle area and all kinds of information related to the data.  Banvaet does not explicitly disclose a look-up table stored in a memory, the look-up table comprising at least one of locations of regions of 
Kang discloses a mode initiator 250 may obtain blind spot size information using a blind spot size table including blind spot size information for each model.  For example, the mode initiator 250 may identify the model of the neighboring vehicle 600 and 650 sensed via a sensor or a communication device installed in the vehicle, and may obtain blind spot size information of the identified model using the blind spot size table.  The mode initiator 250 may calculate the blind spot of the neighboring vehicle currently on the road using the obtained blind spot size information and the location information of the neighboring vehicle. The blind spot size table may include blind spot size information for each car model, and may include blind spot size information for each height and length of a neighboring vehicle.  The blind spot size table may take two or more factors from among a car model, a height, and a length, and may store a blind spot size for each case in a mapping relationship.  The blind spot size table may be set in advance via experiments and may be stored in the vehicle. (See paragraphs [0083] and [0084]).
It would have been obvious to one skilled in the art at the time of the invention to combine the blind spot size table of Kang with the processor that analyzes the blind spot and dead zones of host vehicle of Banvaet in order to provide a system that effectively analyzes and retrieve configuration and attribute information of a second vehicle with presence in the subject vehicles blind spot to expeditiously minimize a collision risk of the second vehicle based on accurate position and location of the vehicle.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661